393 S.C. 159 (2011)
711 S.E.2d 898
In the Matter of William Ashley BOYD, Petitioner.
Not in Source.
Supreme Court of South Carolina.
June 14, 2011.

ORDER
Respondent was suspended on August 9, 2010, for a period of six months. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.
/s/Jean H. Toal, Chief Justice.